Judgment, Supreme Court, Bronx County (William Wallace, III, J.), rendered December 8, 1993, convicting defendant, after a jury trial, of murder in the second degree, four counts of attempted murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to a term of 25 years to life, 4 terms of 12V2 to 25 years and a term of 5 to 15 years, respectively, all sentences to run concurrently, unanimously affirmed.
The evidence was legally sufficient to establish defendant’s guilt and the verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
By failing to make specific objections, defendant has failed to preserve for appellate review his contentions with respect to the admission of evidence of uncharged crimes (see, People v Balls, 69 NY2d 641). Were we to review in the interest of justice, we would find that the evidence was properly admitted. Defendant, who never requested a Ventimiglia (People v Ventimiglia, 52 NY2d 350) hearing, was not prejudiced by the absence of such a hearing since he had ample notice of the uncharged crimes evidence (see, People v Himko, 239 AD2d 661).
Defendant’s challenge to the procedure followed by the court *450in responding to notes sent by the deliberating jury and marked as court exhibits is unpreserved and unsupported by the record (People v Ramos, 220 AD2d 250, lv denied 87 NY2d 906; see also, People v Dominique, 90 NY2d 880).
Based on the existing record, which defendant has not sought to expand by way of a CPL article 440 motion addressing this issue, we conclude that counsel provided meaningful representation (People v Baldi, 54 NY2d 137).
We perceive no abuse of sentencing discretion. Defendant’s contentions with respect to the People’s summation and the court’s charge are unpreserved and without merit. Concur— Ellerin, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.